EXHIBIT 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is dated March 30, 2012,
by and between R.G. Barry Corporation, an Ohio corporation (the “Company”), and
Greg A. Tunney (the “Executive”). This Agreement is intended to become effective
on May 1, 2012 so long as the Executive is an employee of the Company on such
date.

W I T N E S S E T H:

WHEREAS, the Company and the Executive previously entered into an Executive
Employment Agreement dated as of May 1, 2009 (the “2009 Agreement”);

WHEREAS, the 2009 Agreement will terminate as of May 1, 2012; and

WHEREAS, the Company and the Executive desire to enter into a new Executive
Employment Agreement that will become effective as of May 1, 2012, subject to
the terms and conditions contained herein.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Positions/Duties

(a) During the Employment Term (as defined in Section 2), the Executive shall
serve as the Chief Executive Officer and President of the Company. In his
positions as Chief Executive Officer and President, the Executive shall report
exclusively to the Board of Directors of the Company (the “Board”).

(b) In each of his respective capacities the Executive shall have the duties,
authorities and responsibilities for such positions set forth in the Company’s
Code of Regulations. In addition, the Executive shall have the duties,
authorities and responsibilities (to the extent not inconsistent with the
Company’s Code of Regulations) commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies
and such other duties and responsibilities as the Board shall designate that are
consistent with the Executive’s positions under this Agreement.

(c) During the Employment Term (as defined in Section 2), the Executive shall
devote substantially all of his business time (excluding periods of vacation and
other approved leaves of absence) to the performance of his duties with the
Company, provided the foregoing shall not prevent the Executive from
(i) participating in charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board, serving on the
boards of directors or advisory boards of other companies, and (ii) managing his
and his family’s personal investments, so long as such activities do not
materially interfere with the performance of his duties hereunder or create a
potential business conflict or the appearance thereof. If at any time service on
any board of directors or advisory board would, in the good faith judgment of
the Board, conflict with the Executive’s fiduciary duty to the Company or create
any appearance thereof, the Executive shall, as soon as reasonably practicable
considering any fiduciary duty to the other entity, resign from such other board
of directors or advisory board after written notice of the conflict is received
from the Board. Service on the boards of directors or advisory boards disclosed
by the Executive to the Company on which he was serving as of the date of this
Agreement previously have been approved.

2. Employment Term

With respect to the Executive’s position as Chief Executive Officer and
President, so long as he is an employee of the Company on such date, the
Executive’s initial term of employment under this Agreement shall begin on
May 1, 2012 (the “Effective Date”) and shall end on the last day of the
Company’s 2017 fiscal year, unless sooner terminated as provided in Section 5.
Following the initial Employment Term, the Employment Term shall automatically
renew for additional one-year periods unless terminated earlier pursuant to
Section 5 or unless either party gives the other ninety (90) days prior written
notice of its intent not to renew. The initial term and any renewal thereof are
collectively referred to as the “Employment Term.”



--------------------------------------------------------------------------------

3. Compensation and Related Matters

(a) Annual Base Salary

During the Employment Term, the Company agrees to pay the Executive a base
salary at an annual rate of not less than $526,000 before all customary payroll
deductions and withholdings. Base salary shall be payable in accordance with the
regular payroll practices of the Company, but not less frequently than monthly.
The base salary in effect for the Executive from time to time during the
Employment Term shall constitute “Base Salary” for purposes of this Agreement.
The Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof) and may be increased, but not decreased, from time to time by
the Board (or a committee thereof). No increase to Base Salary shall be used to
offset or otherwise reduce any obligations of the Company to the Executive
hereunder or otherwise.

(b) Annual Performance Bonus

During the Employment Term, the Executive shall be entitled to participate in
the Company’s senior management bonus program, as approved by the Compensation
Committee of the Board (the “Compensation Committee”), pursuant to which the
Executive shall have the opportunity to earn an annual bonus measured against
Company and individual performance. Any such annual bonus shall be paid in
accordance with the terms of the applicable bonus plan.

(c) Long-Term Incentive Plan

The Executive is and shall continue to be entitled to participate in the R.G.
Barry Corporation Amended and Restated 2005 Long-Term Incentive Plan or any
successor plan thereto (the “Plan”) (for so long as the Plan remains in effect
for executives of the Company), in an amount determined annually by the Board or
the Compensation Committee that is commensurate with his position, but in no
event shall such amount be less than that offered to any other executive of the
Company. Incentives shall be paid in the form of options, restricted stock
units, performance units or cash, as determined annually by the Board or the
Compensation Committee. If the Company cannot grant to the Executive in 2012 a
long-term incentive award under the Plan in the form provided to other
executives of the Company without exceeding the Plan limitations with respect to
the maximum number of shares that may be subject to awards granted to an
individual in a single calendar year, the Company may restructure the award so
that the award is payable in cash rather than in shares of the Company, with the
limitation that no more than $500,000 may be paid to the Executive in any fiscal
year pursuant to all Plan awards, with any excess amount being paid as soon as
payable by the Company in accordance with the terms of the Plan.

(d) Other Awards

During the Employment Term, the Executive shall be eligible to participate in
any bonus and other incentive compensation plans and programs available to the
Company’s senior executives at a level commensurate with his position, other
than existing plans and programs that were terminated and/or frozen as to new
participants as of February 7, 2006 (the “Freeze Date”).



--------------------------------------------------------------------------------

4. Employee Benefits

(a) Benefit Plans

(i) Except for plans and programs that have been terminated or frozen as to new
participants as of the Freeze Date and subject to Section 4(a)(ii), the
Executive shall be entitled to participate in all benefit plans of the Company
that are available to the Company’s senior executives, including, but not
limited to, pension, thrift, profit sharing, 401(k), medical coverage,
disability, education, or other retirement or welfare benefits that the Company
has adopted or may adopt, maintain or contribute to for the benefit of its
senior executives subject to satisfying the applicable eligibility requirements
and any other terms of any such plan. Such benefits, in the aggregate, shall be
no less favorable than the level of benefits provided to the Company’s senior
executives as of the Effective Date (without taking into account any terminated
or frozen plan); provided, however, that in the event there is a reduction of
employee benefits applicable to senior executives generally, nothing herein
shall preclude the Company’s ability to reduce the Executive’s benefits
consistent with such reduction.

(ii) On January 15th of each year during the Employment Term, the Company shall
pay to the Executive the sum of $75,000 to cover the Executive’s participation
in a life insurance program owned by the Executive. In exchange for such
payment, the Executive waives any right to participate in any long-term
retirement plan or program of the Company now in effect.

(b) Vacations

The Executive shall be entitled to annual paid vacation in accordance with the
Company’s policy applicable to senior executives, but in no event less than four
(4) weeks per calendar year (as prorated for partial years), which vacation may
be taken at such times as the Executive elects with due regard to the needs of
the Company.

(c) Perquisites

During the Employment Term, the Company shall provide to the Executive all
employee and executive perquisites that other senior executives of the Company
are generally entitled to receive, in accordance with Company policy set by the
Board from time to time. In addition to the foregoing, the Company shall provide
the Executive with (i) personal financial planning and tax services annually in
an amount not to exceed $15,000 per year and (ii) monthly country club dues not
to exceed $400 per month. The Company shall have no right or claim to any
automobile purchased by the Executive in whole or in part with the automobile
allowance.

(d) Business and Entertainment Expenses

Upon presentation of appropriate documentation, the Executive shall be
reimbursed in accordance with the Company’s expense reimbursement policy for all
reasonable and necessary business and entertainment expenses incurred in
connection with the performance of his duties hereunder.

(e) Agreement Fees

The Company shall reimburse the Executive for up to $20,000 with respect to
expenses incurred by the Executive in having this Agreement and any related
agreements reviewed by legal counsel.

5. Termination

For purposes of this Agreement, “termination” or any form thereof shall mean a
“separation from service,” within the meaning of Treasury Regulation
§1.409A-1(h), with the Company and all persons with whom the Company would be
considered a single employer under Sections 414(b) and (c) of the of the
Internal Revenue Code of 1986, as amended (the “Code”). The Executive’s
employment and the Employment Term shall terminate on the first of the following
to occur:

(a) Disability

Upon thirty (30) days prior written notice by the Company to the Executive of
termination due to Disability, provided, however, that during such thirty
(30) day period, the Executive shall not have returned to the full-time
performance of his duties and responsibilities under this Agreement. For
purposes of this Agreement, “Disability” shall mean the Executive is determined
to be disabled under the Company’s long-term disability plan without regard to
any requirement that the Executive incur a loss of income, or if no such plan
exists, the Executive is totally and permanently disabled for a period of at
least 120 consecutive days as determined by a physician selected by the Company
and reasonably acceptable to the Executive or the Executive’s legal
representative.



--------------------------------------------------------------------------------

(b) Death

Automatically on the date of death of the Executive.

(c) Cause

Upon written notice by the Company to the Executive of a termination for Cause.
“Cause” shall mean any of the following:

(i) gross negligence materially detrimental to the Company;

(ii) Executive’s conviction of, or plea of nolo contendere with respect to, any
felony or any lesser crime or offense which involves a breach of trust or
fiduciary duty owed to the Company or any of its subsidiaries;

(iii) willful and continued failure of the Executive to perform the duties or
responsibilities of the positions held by him and such failure continues for
thirty (30) days after the Executive’s receipt of written notice from the
Company setting forth the specifics of such failure, unless such failure is the
result of ill health or physical or mental disability; or

(iv) intentional misconduct of the Executive which is materially and
demonstrably injurious to the Company.

(d) Without Cause

Upon written notice by the Company to the Executive of an involuntary
termination without Cause, other than for Disability or as a result of the
Executive’s death.

(e) Good Reason

Upon written notice by the Executive to the Company that he intends to terminate
his employment hereunder for Good Reason and the failure of the Company, within
ten (10) days of its receipt of such written notice, to cure the condition cited
by the Executive in such notice as constituting Good Reason. For purposes of
this Agreement, “Good Reason” means the occurrence of any one of the following
events unless the Executive specifically agrees in writing that such event shall
not be Good Reason:

(i)(A)the assignment to the Executive of any duty or responsibility without the
Executive’s consent that is inconsistent in any material respect with the
position (including, without limitation, his status, office and titles),
authority, duties or responsibilities as contemplated in Section 1, or (B) any
other action by the Company without the Executive’s consent which results in a
material diminution in such position, authority, duties or responsibilities,
which in case of either (A) or (B) continues for ten (10) days after written
notice of such action from the Executive to the Company;

(ii) any reduction, directly or indirectly, in the Executive’s Base Salary or
any material reduction in the extent of Executive’s participation in the plans
referred to in Section 3 or the extent of Executive’s entitlement to the
employee benefits, expense reimbursements, fringe benefits or perquisites
referred to in Section 4 (other than plans that were terminated or frozen as to
new participants on the Freeze Date or any reduction that impacts all
participants or that results pursuant to the terms of any such benefit plan);



--------------------------------------------------------------------------------

(iii) the failure of the Company to assign this Agreement to a successor to the
Company or failure of a successor to the Company to explicitly assume and agree
to be bound by this Agreement in a writing delivered to the Executive;

(iv) requiring the Executive to be principally based at any office or location
more than thirty (30) miles from the current corporate offices of the Company in
Columbus, Ohio;

(v) any failure of the Executive to be nominated by the Board (or the
appropriate Board committee) at each election of directors at which the
Executive is up for election; or

(vi) any other failure by the Company to comply with any term, condition or
provision of this Agreement which continues for ten (10) days after written
notice of such failure from the Executive to the Company.

(f) Without Good Reason

Upon thirty (30) days’ prior written notice by the Executive to the Company of
the Executive’s termination of employment without Good Reason (which the Company
may, in its sole discretion, make effective earlier than any notice date).

6. Consequences of Termination

Subject to Section 7, the following amounts and benefits shall be due to the
Executive upon termination of employment during the Employment Term:

(a) Disability

If the Executive’s employment terminates by reason of Disability, the Company
shall pay or provide to the Executive (i) any unpaid Base Salary through the
date of termination and any vacation accrued in accordance with Company policy
within thirty (30) days after the date of termination; (ii) any unpaid bonus
earned with respect to any fiscal year ending on or preceding the date of
termination in accordance with the applicable bonus plan; (iii) reimbursement
for any unreimbursed expenses incurred through the date of termination in
accordance with the Company’s expense reimbursement policy; and (iv) all other
payments, benefits or fringe benefits to which the Executive may be entitled
under the terms of any applicable compensation arrangement or benefit, equity or
fringe benefit plan or program or grant or this Agreement (collectively, the
“Accrued Amounts”). In addition, the Executive shall receive (v) a Pro Rata
Bonus as defined in Section 6(d)(v)(B), payable at the time that annual bonuses
are next paid to other senior executives of the Company in accordance with the
terms of the applicable bonus plan and (vi) an amount equal to the payment the
Executive received pursuant to Section 4(a)(ii) for the calendar year in which
his termination of employment occurs within seventy (70) days following the
Executive’s termination of employment.

(b) Death

If the Executive’s employment terminates by reason of his death, the Executive’s
estate (or to the extent a beneficiary or beneficiaries has been designated, the
named beneficiary(ies)) shall be entitled to any Accrued Amounts at such times
described in Section 6(a). In addition, the Executive’s beneficiary(ies) shall
receive a Pro Rata Bonus as defined in Section 6(d)(v)(B) below, payable at the
time that annual bonuses are next paid to other senior executives of the Company
in accordance with the terms of the applicable bonus plan.

(c) Termination for Cause or Without Good Reason

If the Executive’s employment is terminated by (i) the Company for Cause or
(ii) the Executive without Good Reason, the Company shall pay to the Executive
any Accrued Amounts at such times described in Section 6(a).



--------------------------------------------------------------------------------

(d) Termination Without Cause or for Good Reason Prior to a Change in Control

If the Executive’s employment is terminated by the Company (other than for
Cause, Disability or as a result of death) or by the Executive for Good Reason,
and Section 8(b) is not applicable, then:

(i) The Company shall pay the Executive the Accrued Amounts at such times
described in Section 6(a).

(ii) The Company shall continue to pay to the Executive his Base Salary at the
rate in effect on the employment termination date (or, if greater, the
Executive’s Base Salary in effect immediately prior to any event described in
Section 5(e)(ii)) for a period of twenty four (24) months beginning within
seventy (70) days following his termination of employment in accordance with the
Company’s regular payroll policies.

(iii) Subject to his co-payment of premiums at the rate in effect on the date of
his termination of employment, the Executive shall be entitled to continue his
participation for twenty-four (24) months following termination of employment in
all health and welfare plans in which the Executive (and eligible dependents) is
a participant at the time of such termination upon the same terms and conditions
(except for the requirements of the Executive’s continued employment) in effect
for active employees of the Company. Notwithstanding the foregoing, (A) any
amounts or benefits that will be paid or provided under this Section 6(d)(iii)
with respect to health or dental coverage after completion of the time period
described in Treasury Regulation §1.409A-1(b)(9)(v)(B) and (B) any other amounts
or benefits that will be paid or provided under this Section 6(d)(iii) shall be
subject to the following requirements: (I) the amount of expenses eligible for
reimbursement or benefits provided during any taxable year of the Executive may
not affect the expenses eligible for reimbursement or benefits to be provided in
any other taxable year of the Executive; (II) any reimbursement of an eligible
expense shall be made on or before the last day of the taxable year of the
Executive following the taxable year of the Executive in which the expense was
incurred; and (III) the right to such reimbursement or benefit may not be
subject to liquidation or exchange for another benefit. In the event that the
Executive obtains other employment that offers substantially similar or improved
benefits, as to any particular health or welfare plan, such continuation of
coverage by the Company for such similar or improved benefit under such plan
under this Section 6(d)(iii) shall immediately cease, provided that in no event
shall any COBRA (or COBRA-equivalent) benefits cease but they shall become
secondary to the extent permitted by law while such other benefits are in
effect. To the extent such coverage cannot be provided under the Company’s
health or welfare plans without jeopardizing the tax status of such plans or for
underwriting reasons (e.g., disability benefits), the Company shall pay the
Executive an amount equal to the value thereof within 70 days following the
Executive’s termination of employment; provided that the “value” of benefits, if
insured benefits, shall be the present value (based on the two (2)-year U.S.
Treasury rates as of the date of termination) of premiums expected for coverage,
and if not insurance benefits, shall be the present value of the expected net
cost (i.e., gross cost less any active employee premiums) to the Company to
provide such benefits. The continuation of health benefits under this
Section 6(d)(iii) shall reduce and count against the Executive’s rights under
COBRA.

(iv) If not previously paid to the Executive prior to the date of termination of
employment, the Company shall pay to the Executive the sum of $75,000 pursuant
to Section 4(a)(ii) of this Agreement for the year in which Executive’s
employment terminates. Such payment shall be made within seventy (70) days
following such termination of employment.

(v) The Executive shall receive an amount, payable at the time that annual
bonuses are next paid to other senior executives pursuant to the terms of the
applicable bonus plan, equal to the greater of (A) the Executive’s target bonus
opportunity under the Company’s senior management bonus program for the plan
year in which his termination of employment occurs, determined without regard to
any reduction in such target bonus opportunity that is approved by the Board or
the Compensation Committee after the beginning of such plan year without the
Executive’s consent; or (B) a pro-rata portion of the Executive’s bonus for the
performance year in which the Executive’s termination occurred (determined by
multiplying the amount the Executive would have received based upon actual
performance had employment continued through the end of the performance year by
a fraction, the numerator of which is the number of days that the Executive was
employed by the Company during the performance year in which the Termination
occurred and the denominator of which is 365) (the payment provided for in this
subsection (B) is the “Pro Rata Bonus”).



--------------------------------------------------------------------------------

(vi) The Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services, the scope and provider of which shall be
selected by the Executive in his sole discretion; provided, that (A) the total
cost to the Company in providing such services shall not exceed $20,000 and
(B) the Executive must incur such expenses no later than December 31 of the
second calendar year following the calendar year in which the termination
occurred.

(e) Six-Month Distribution Delay

Notwithstanding anything in this Agreement to the contrary, if the Executive is
a “specified employee” (within the meaning of Section 409A of the Code and the
Treasury Regulations promulgated thereunder and as determined under the
Company’s policy for determining specified employees), on the Executive’s date
of termination of employment and the Executive is entitled to a payment and/or a
benefit under this Agreement that is required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code, then such payment or benefit, as the case
may be, shall not be paid or provided (or begin to be paid or provided) until
the first business day of the seventh month following the date of the
Executive’s termination of employment (or, if earlier, the date of the
Executive’s death). The first payment that can be made to the Executive
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.

7. Mitigation/Release

The Executive shall not be required to mitigate the amount of any payment or
benefit provided for in Section 6 or Section 8 of this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for the Executive in Section 6 or Section 8 of this Agreement be
reduced by any other compensation earned by the Executive as the result of
employment by another employer or by reason of the Executive’s receipt of or
right to receive any retirement or other benefits after the date of termination
of employment or otherwise, except as set forth in this Agreement.
Notwithstanding any provision in Section 6 or Section 8 of this Agreement to the
contrary, as a condition to receiving the severance compensation provided for in
either of such Sections, the Executive shall execute and deliver to the Company
a release of claims (other than claims arising under this Agreement or any other
agreement relating to the grant of equity or incentive compensation, including
but not limited to, restricted stock units, stock options, long-term incentive
plans or similar plans or agreements) against the Company in a form provided by
the Company and reasonably satisfactory to the Executive within sixty (60) days
following the date of termination so long as the Company executes and delivers
to Executive a comparable release of claims against the Executive. To the extent
that any severance is subject to Section 409A of the Code and such sixty
(60) day period begins in one taxable year of the Executive and ends in another
taxable year of the Executive, payment of the severance shall not commence until
the second taxable year.

8. Change in Control Benefits

(a) Definition

For purposes of this Agreement, “Change in Control” shall mean the first to
occur of any of the following events:

(i) any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose, (A) the Company or any subsidiary of the Company, or (B) any employee
benefit plan of the Company or any subsidiary of the Company, or any person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any such plan which acquires beneficial ownership of voting securities
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding voting securities; provided, however, that no Change
in Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company; or



--------------------------------------------------------------------------------

(ii) persons who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least fifty percent (50%) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, the Executive shall not be entitled to any
payment or benefit under Section 8(b) unless the Change in Control also
constitutes a “change in control event” under Section 409A of the Code and the
Treasury Regulations promulgated thereunder.

(b) Effect

If, within twelve (12) months after a Change in Control of the Company, the
Executive’s employment is terminated by the Company or a successor to the
Company for any reason other than for Cause or Disability or due to the
Executive’s death or if the Executive terminates his employment for Good Reason:

(i) The Company shall pay or provide the Executive with the Accrued Amounts at
such times described in Section 6(a).

(ii) The Executive shall receive, within thirty (30) days following his
termination of employment, a lump sum cash payment equal to two (2) times the
sum of (A) his Base Salary at the rate in effect on the employment termination
date or, if greater, on the date of the Change in Control, plus (B) an amount
equal to the Executive’s target bonus opportunity in effect at the time
termination of employment occurs or, if greater, on the date of the Change in
Control.



--------------------------------------------------------------------------------

(iii) In addition, for a period of two (2) years following any such termination
of employment, the Executive shall be entitled to continue his participation in
all health and welfare plans in which the Executive (and eligible dependents)
participated at the time of such termination upon the same terms and conditions
(except for the requirements of the Executive’s continued employment) in effect
for active employees of the Company, including any premium co-payment
requirements. Notwithstanding the foregoing, (A) any amounts or benefits that
will be paid or provided under this Section 8(b)(iii) with respect to health or
dental coverage after completion of the time period described in Treasury
Regulation §1.409A-1(b)(9)(v)(B) and (B) any other amounts or benefits that will
be paid or provided under this Section 8(b)(iii) shall be subject to the
following requirements: (I) the amount of expenses eligible for reimbursement or
benefits provided during any taxable year of the Executive may not affect the
expenses eligible for reimbursement or benefits to be provided in any other
taxable year of the Executive; (II) any reimbursement of an eligible expense
shall be made on or before the last day of the taxable year of the Executive
following the taxable year of the Executive in which the expense was incurred;
and (III) the right to such reimbursement or benefit may not be subject to
liquidation or exchange for another benefit. In the event that the Executive
obtains other employment that offers substantially similar or improved benefits,
as to any particular health or welfare plan, such continuation of coverage by
the Company for such similar or improved benefit under such plan under this
Section 8(b)(iii) shall immediately cease, provided that in no event shall any
COBRA (or COBRA-equivalent) benefits or retiree benefits cease but they shall
become secondary to the extent permitted by law while such other benefits are in
effect. To the extent such coverage cannot be provided under the Company’s
health or welfare plans without jeopardizing the tax status of such plans or for
underwriting reasons (e.g., disability benefits), the Company shall pay the
Executive an amount equal to the value thereof within 70 days following the
Executive’s termination of employment; provided that the “value” of benefits, if
insured benefits, shall be the present value (based on the two (2)-year U.S.
Treasury rates as of the date of termination) of premiums expected for coverage,
and if not insurance benefits, shall be the present value of the expected net
cost (i.e., gross cost less any active employee premiums) to the Company to
provide such benefits. The continuation of health benefits under this
Section 8(b)(iii) shall reduce and count against the Executive’s rights under
COBRA.

(iv) If not previously paid to the Executive prior to the date of termination of
employment, the Company shall pay to the Executive the sum of $75,000 pursuant
to Section 4(a)(ii) of this Agreement for the year in which Executive’s
employment terminates. The Company shall pay Executive an additional sum of
$75,000 for the year following the year in which Executive’s employment
terminates. Such payments shall be made within thirty (30) days following
Executive’s termination of employment.

If the Executive’s employment is terminated by the Company for Disability or
Cause, if the Executive’s employment terminates because of his death, or if the
Executive terminates his employment without Good Reason, and such termination of
employment occurs following a Change in Control, the effect of such termination
shall be governed by Section 6 of this Agreement.

(c) Excise Taxes

Notwithstanding any other provision of this Agreement, if any payments or
distributions in the nature of compensation to be made to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise
(including the vesting of stock options or restricted stock units and any other
events that result in a “payment in the nature of compensation” within the
meaning of Section 280G of the Code), are characterized as “excess parachute
payments” within the meaning of Section 280G of the Code or any successor
provision, then such amounts and benefits shall either be (a) reduced (but not
below zero) so that the present value of such total amounts and benefits will be
one dollar ($1.00) less than three times the Executive’s “base amount” (as
defined in Section 280G(b)(3)) and so that no portion of such amounts and
benefits will be subject to the excise tax imposed by Section 4999 of the Code
or (b) paid in full, whichever produces the better net after-tax position to the
Executive (taking into account any applicable excise tax under said Section 4999
and any other applicable taxes). Any reduction pursuant to this Section 8(c)
shall be made in accordance with Section 409A of the Code.

9. Confidentiality, Nonsolicitation and Noncompensation

(a) Confidentiality

The Executive acknowledges that the services that he will be providing to and
for the Company and its subsidiaries and other affiliates will give him access
to, and the Executive hereby agrees to hold in a fiduciary capacity for the
benefit of the Company, any and all secret or confidential information,
knowledge or data relating to the Company or any of its subsidiaries or other
affiliates, and their respective businesses, which shall have been obtained by
the Executive during his employment with the Company and which shall not be in
the public knowledge (other than by acts of the Executive or his representative
in violation of this Agreement). While employed by the Company and at any time
thereafter, the Executive shall not, without prior written consent or the
Company, or unless required to do so by order of a court, communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it. In no event shall an asserted violation of the
provisions of this Section 9(a) constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.



--------------------------------------------------------------------------------

(b) Nonsolicitation

During the Executive’s employment with the Company and for the two (2) year
period following his termination, the Executive agrees that he will not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, knowingly solicit, aid or induce (i) any managerial
level employee of the Company or any of its subsidiaries or other affiliates to
leave such employment in order to accept employment with, or render services to
or with any other person, firm, corporation or other entity unaffiliated with
the Company or knowingly take any action to materially assist or aid any other
person, firm, corporation or other entity in identifying or hiring any such
employee (provided, that the foregoing shall not be violated by general
advertising not targeted at employees of the Company or any Company subsidiary
or by serving as a reference for an employee with regard to an entity with which
the Executive is not affiliated), (ii) any customer of the Company or any of its
subsidiaries to purchase Covered Items (as defined in Section 9(c) below) from
another person, firm, corporation or other entity or assist or aid any other
person or entity in identifying or soliciting any such customer to purchase
Covered Items; or (iii) any supplier to the Company or any of its subsidiaries
or other affiliates to terminate or otherwise restrict its business activities
with the Company or any of its subsidiaries or other affiliates.

(c) Noncompetition

During the Executive’s employment hereunder and for the two (2) year period
following his termination of employment, without the prior written consent of
the Board, the Executive shall not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, that operates, in whole or in substantial part, as a manufacturer,
wholesaler or distributor of (i) slippers, (ii) comfort footwear inserts or
(iii) handbags that are competitive with handbags marketed and sold by the
Company or its subsidiaries (the “Covered Items”). If, during the Employment
Term, the Company or any subsidiary of the Company acquires any person, firm or
entity whose principal products are not Covered Items or the Company or any of
its subsidiaries commences the marketing and sale of any new products that are
not Covered Items, then such acquired products or new products shall be deemed
“Covered Items” for purposes of this Agreement. The geographic scope of the
restriction set forth in the immediately preceding sentence shall include the
United States and any other country in which the Company, including its
subsidiaries, markets or sells such competing product line or lines. This
Section 9(c) shall not prevent the Executive from owning not more than one
percent (1%) of the total shares of all classes of stock outstanding of any
publicly held entity engaged in such business.

(d) Equitable Relief and Other Remedies

The parties acknowledge and agree that the other party’s remedies at law for a
breach or threatened breach of any of the provisions of this Section 9 would be
inadequate and, in recognition of this fact, the parties agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the other party, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.

(e) Reformation

If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 9 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.



--------------------------------------------------------------------------------

(f) Survival of Provisions

The obligations contained in this Section 9 shall survive the termination or
expiration of the Executive’s employment under this Agreement with the Company
and shall be fully enforceable thereafter.

10. No Assignments

(a) This Agreement is personal to each of the parties hereto. Except as provided
in Section 10(b), no party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other party hereto.

(b) The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to the Executive.

11. Notice

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given (a) on the date of delivery if delivered by hand, (b) on the date of
transmission, if delivered by confirmed facsimile, (c) on the first business day
following the date of deposit if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Executive: At the address (or to the facsimile number) shown on the
records of the Company

If to the Company: R.G. Barry Corporation

                    13405 Yarmouth Road N.W.

                    Pickerington, Ohio 43147

                    Fax No.: (614) 866-9787

                    Attention: Chief Financial Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

12. Section Headings; Inconsistency

The section headings used in this Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement. In the event of any inconsistency between the terms of this Agreement
and any form, award, plan or policy of the Company, the terms of this Agreement
shall control; no provision in any policy, code, plan or program related to a
violation thereof being grounds for termination, or similar language, shall
result in a “cause” termination unless such violation is also Cause under this
Agreement and the provisions hereof are complied with, and the foregoing shall
apply even if the Executive signs an acknowledgment or otherwise agrees to the
provisions of such policy, code, plan or program.

13. Severability

The provisions of this Agreement shall be deemed severable, and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

14. Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. One or more counterparts of this Agreement may be delivered by
facsimile or by electronic mail, with the intention that delivery by such means
shall have the same effect as delivery of an original counterpart thereof.



--------------------------------------------------------------------------------

15. Arbitration

Any dispute or controversy arising under or in connection with this Agreement,
other than injunctive relief under Section 9(d) or damages for breach of
Section 9, shall be settled exclusively by arbitration, conducted before a
single arbitrator in or around the Columbus, Ohio area, administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and the Executive, unless the parties are unable
to agree to an arbitrator, in which case the arbitrator will be selected under
the procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that he or she determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Each party shall bear
its own legal fees and costs and equally divide the forum fees and cost of the
arbitrator; provided, that if the Executive is a Prevailing Party (as defined
below), the Executive shall be entitled to recover from the Company all of his
reasonable attorneys’ fees and expenses incurred in connection with the dispute.
A “Prevailing Party” is one who is successful on any material substantive issue
in the action and achieves either a judgment in such party’s favor or some other
affirmative recovery. Notwithstanding anything in this Section 15 to the
contrary, any amounts or benefits that will be paid or provided to the Executive
under this Section 15 shall be subject to the following requirements: (a) the
expenses eligible for reimbursement or benefits provided must relate to a
dispute or controversy arising under or in connection with this Agreement within
three years following the Executive’s termination of employment; (b) the amount
of expenses eligible for reimbursement or benefits provided during any taxable
year of the Executive may not affect the expenses eligible for reimbursement or
benefits to be provided in any other taxable year of the Executive; (c) any
reimbursement of an eligible expense shall be made on or before the last day of
the taxable year of the Executive following the taxable year of the Executive in
which the expense was incurred; and (d) the right to such reimbursement or
benefit may not be subject to liquidation or exchange for another benefit.

16. Indemnification

The Company hereby agrees to indemnify the Executive and hold him harmless to
the fullest extent permitted by applicable law against and in respect to any and
all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses and damages resulting from the
Executive’s good faith performance of his duties and obligations with the
Company. This provision is in addition to any other rights of indemnification
the Executive may have.

17. Liability Insurance

The Company shall cover the Executive under directors and officers liability
insurance both during and, while potential liability exists, after the term of
this Agreement in the same amount and to the same extent as the Company covers
its other officers and directors.

18. Miscellaneous

No provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing and signed by the
Executive and such officer or director as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Ohio without regard to
its conflicts of law principles.



--------------------------------------------------------------------------------

19. Code Section 409A

It is intended that any amounts payable or benefits provided under this
Agreement and the Company’s and the Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A of the
Code and the Treasury Regulations promulgated thereunder, and this Agreement
will be interpreted, administered and operated accordingly. None of the Company,
the Board or the Compensation Committee shall have any liability to the
Executive with respect to any failure to comply with the requirements of
Section 409A of the Code.

20. Full Settlement

Except as set forth in this Agreement, the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against the Executive or others, except to the
extent any amounts are due the Company or its subsidiaries pursuant to a
judgment against the Executive.

21. Representations

(a) The Company represents and warrants to the Executive that the execution of
this Agreement and the provision of all benefits and grants provided herein have
been duly authorized by the Company, and, upon the execution and delivery of
this Agreement by the Executive, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by the
effect of general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).

(b) The Executive represents and warrants to the Company that he has the legal
right to enter into this Agreement and to perform all the obligations on his
part to be performed hereunder in accordance with its terms and that he is not a
party to any agreement or understanding, written or oral, which could prevent
him from entering into this Agreement or performing all of his obligations
hereunder.

22. Withholding

The Company may withhold from any and all amounts payable under this Agreement
such federal, state and local taxes as may be required to be withheld pursuant
to any applicable law or regulation.

23. Public Announcements

The Company shall give the Executive a reasonable opportunity to review and
comment on any public announcement (including any filing with a governmental
agency or stock exchange) relating to this Agreement or the Executive’s
employment by the Company; provided, however, that the Company shall not be
prohibited from making any disclosure required by law.

24. Clawback Rights.

Anything contained in this Agreement to the contrary notwithstanding, the
Company’s obligations and the Executive’s rights under this Agreement are
subject to any “clawback” or compensation recovery requirement under applicable
law or any clawback or compensation recovery policy that is adopted by the
Company’s Board to comply with The Dodd-Frank Wall Street Reform and Consumer
Protection or any other applicable law, the rules and regulations of the
Securities and Exchange Commission or the requirements of any securities
exchange on which the Company’s securities are listed, as such laws, regulations
or requirements are in effect from time to time.



--------------------------------------------------------------------------------

25. Prior Agreements

This Agreement supersedes all prior agreements and understandings between the
Executive and the Company regarding the terms and conditions of the Executive’s
employment with the Company and its subsidiaries, other than any agreement
relating to the grant of any equity including, but not limited to, restricted
stock units, stock options, incentive compensation or similar agreements,
provided, however, that the 2009 Agreement shall remain in effect through
April 30, 2012 after which time this Agreement shall supersede and replace the
2009 Agreement. No agreements or representations, or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

R.G. BARRY CORPORATION By:  

/s/ José G. Ibarra

Name: José G. Ibarra Title: Sr. VP – Finance, CFO

/s/ Greg A. Tunney

GREG A. TUNNEY